The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the amendment filed July 22, 2022.

2.	Claims 8-27 have been examined and are pending with this action.


Response to Arguments
3.	Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
	In response to the argument that the 103 rejection should be withdrawn because Oberle does not cure the deficiencies of Allen, the examiner disagrees.  The applicant specifically argues the citations of Oberle fail to teach “the invite is sent to the third station during the first communication session” and “wherein the invite comprises a command to replace the first communication session”.  
The applicant seems to be asserting Oberle does not teach the limitation, “the invite is sent to the third station during the first communication session”, because Oberle’s “re-invite” pertains to communication with the same mobile node, wherein the invitation as claimed is “an invitation from the first station (a station that is not yet a participant in the ongoing call)”.  The applicant are reminded that the architecture is explicitly taught by Allen.   Allen teaches an invitation from the first station (see Allen, [0068]: “In response to the switch message 122, the device "B" then sends a session invitation 124 to the server 30 whilst the ongoing session between device "A" and the server 30 remains active. The session invitation 124 may be SIP INVITE message. In some embodiments, the session invitation 122 may be a custom SIP INVITE message containing a "device swap" feature indicator detectable by the server 30”; and [0071]: “In another embodiment, the device switch may be initiated by device "B" without any information regarding the ongoing session on device "A"”, emphasis added). 
What is missing is an invitation to the third station during an existing session with the third station.  Clearly, although who the message is sent to and when the message is sent, are subjective information and does not functionally distinguish the invention, Oberle was cited merely to teach this “who“ and “when“ pertaining to this limitation (see Oberle, [0007]: “sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”, emphasis added).  Allen teaches everything else including sending from the first station (see Allen, [0071]: “In another embodiment, the device switch may be initiated by device "B" without any information regarding the ongoing session on device "A"”, emphasis added).  
With respect to the limitation, “wherein the invite comprises a command to replace the first communication session”, Oberle was merely cited to teach a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals…”, emphasis added).  Allen teaches an invitation (see Allen, [0068]: “In response to the switch message 122, the device "B" then sends a session invitation 124”, emphasis added).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least these reasons above and the rejection set forth below, claims 8-27 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 8-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2009/0210536) in view of Oberle et al. (US 2007/0189220).
INDEPENDENT:
As per claim 8, Allen teaches a method comprising: 
at a first station (see Allen, Figs.1, 4, & 5): 
receiving a first call identification of a first communication session between a second station and a third station, wherein the first call identification is received from a network device based on information stored at the network device indicating that the first station is associated with a first user account and that the second station is associated with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… receiving, at the second user device a device switch message… the device message includes information identifying the existing session… verifying from the stored association that the second user device is associated with the user address”; and [0065]); 
receiving an input indicating the first communication session is to be transferred from the second station to the first station (see Allen, [0017]: “receiving, at the second user device, a device switch message from the first user device”; and [0067]); and
establishing the second communication session with the third station (see Allen, [0017]: “… joining the new session with the second leg of the existing session to enable the exchange of media…”).
Although Allen teaches transmitting an invite, wherein the invite comprises the first call identification and a second call identification and indicates that the first communication session with the second station is to be terminated and a second communication session with the first station is to be established, wherein the second communication session is identified by the second call identification (see Allen, [0017]: “identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party… ”; [0042]: “the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”; [0068]: “containing a “device swap” feature indicator”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”; and [0072]: “The notification from the server 30 to device "A" may, in some cases, include identification of the device that has made the request, e.g. device "B". The identification may be a human readable device identifier, such as text (e.g. "cell phone", or "home personal computer")”), Allen does not explicitly teach that the invite is sent to the third station during the first communication session, wherein the invite comprises a command to replace the first communication session. 
Oberle teaches the invite is sent to the third station during the first communication session (see Oberle, [0007]: “The communication of changed IP address to the existing SIP session is accomplished by sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”), wherein the invite comprises a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals. But it is also possible that the subscriber has adapted their terminals such that the terminals automatically set off said hand-over related re-invite SIP signalling message whenever a pre-defined event occurs, e.g., when the terminal enters the coverage area of another network access point like a WLAN hotspot”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Allen in view of Oberle so that the invite is sent to the third station during the first communication session between the second station and the third station, and wherein the invite comprises a command to replace the first communication session. One would be motivated to do so because such implementation provides some control to the third station, informs the third station of the intentions of the user associated with the second and first station (see Oberle, [0007]: “It is at this point that the other party learns that the requesting party is in motion”), and because Allen clearly suggests such features in paragraph [0068], by teaching, sending an invite “whilst the ongoing session between device “A” and the server remains active” (hence session between the server and Remote party also remains active), and furthermore, because commands are well-known, routine, and conventional when establishing or termination sessions.

As per claim 12, Allen teaches method, comprising: 
at a first station (see Allen, Figs.1, 4, & 5): 
establishing a first communication session with a second station, wherein the first communication session is identified by a first call identification (see Allen, [0017]: “wherein the existing session is established between the first user device and a remote party… identifying the existing session”); 
transmitting the first call identification to a network device, wherein the network device propagates the first call identification to a third station, wherein the network device includes stored data indicating that the first station is associated with a first user account and that the third station is associated with the first user account and the propagation of the first call identification to the third station is based on the first station and the third station being associated with the first user account (see Allen, [0016]: “a server is configured to enable the switching or swapping of, or is otherwise requested to switch or swap”; [0017]: “The server stores an association between a user address and both the first user device and the second user device… receiving, at the second user device a device switch message… the device message includes information identifying the existing session… verifying from the stored association that the second user device is associated with the user address”; [0018]: “a server for facilitating transfer of an existing session… The device switch message includes information identifying the existing session”; and [0065]); and 
terminating the first communication session with the second station when the first communication session is replaced by a second communication session between the third station and the second station (see Allen, [0018]: “… and terminate the first leg of the existing session”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”).
Although Allen teaches transmitting an invite, wherein the invite comprises the first call identification and a second call identification and indicates that the first communication session with the second station is to be terminated and a second communication session with the first station is to be established, wherein the second communication session is identified by the second call identification (see Allen, [0017]: “identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party… ”; [0042]: “the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”; [0068]: “containing a “device swap” feature indicator”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”; and [0072]: “The notification from the server 30 to device "A" may, in some cases, include identification of the device that has made the request, e.g. device "B". The identification may be a human readable device identifier, such as text (e.g. "cell phone", or "home personal computer")”), Allen does not explicitly teach that the invite is sent to the third station during the first communication session, wherein the invite comprises a command to replace the first communication session. 
Oberle teaches the invite is sent to the third station during the first communication session (see Oberle, [0007]: “The communication of changed IP address to the existing SIP session is accomplished by sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”), wherein the invite comprises a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals. But it is also possible that the subscriber has adapted their terminals such that the terminals automatically set off said hand-over related re-invite SIP signalling message whenever a pre-defined event occurs, e.g., when the terminal enters the coverage area of another network access point like a WLAN hotspot”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Allen in view of Oberle so that the invite is sent to the third station during the first communication session between the second station and the third station, and wherein the invite comprises a command to replace the first communication session. One would be motivated to do so because such implementation provides some control to the third station, informs the third station of the intentions of the user associated with the second and first station (see Oberle, [0007]: “It is at this point that the other party learns that the requesting party is in motion”), and because Allen clearly suggests such features in paragraph [0068], by teaching, sending an invite “whilst the ongoing session between device “A” and the server remains active” (hence session between the server and Remote party also remains active), and furthermore, because commands are well-known, routine, and conventional when establishing or termination sessions.

As per claim 21, Allen teaches a first station, comprising: 
a processor (see Allen, Figs.1, 4, & 5) configured to: 
receive a first call identification of a first communication session between a second station and a third station, wherein the first call identification is received from a network device based on information stored at the network device indicating that the first station is associated with a first user account and that the second station is associated with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… receiving, at the second user device a device switch message… the device message includes information identifying the existing session… verifying from the stored association that the second user device is associated with the user address”; and [0065]); 
receive an input indicating the first communication is to be transferred from the second station to the first station (see Allen, [0017]: “receiving, at the second user device, a device switch message from the first user device”); and 
a transceiver (see Figs.1, 4, & 5) configured to transmit the invite and wherein the processor and the transceiver are configured to establish the second communication with the third station (see Allen, [0017]: “identifying the existing session”; and [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party…”).
Although Allen teaches transmitting an invite, wherein the invite comprises the first call identification and a second call identification and indicates that the first communication session with the second station is to be terminated and a second communication session with the first station is to be established, wherein the second communication session is identified by the second call identification (see Allen, [0017]: “identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party… ”; [0042]: “the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”; [0068]: “containing a “device swap” feature indicator”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”; and [0072]: “The notification from the server 30 to device "A" may, in some cases, include identification of the device that has made the request, e.g. device "B". The identification may be a human readable device identifier, such as text (e.g. "cell phone", or "home personal computer")”), Allen does not explicitly teach that the invite is sent to the third station during the first communication session, wherein the invite comprises a command to replace the first communication session. 
Oberle teaches the invite is sent to the third station during the first communication session (see Oberle, [0007]: “The communication of changed IP address to the existing SIP session is accomplished by sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”), wherein the invite comprises a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals. But it is also possible that the subscriber has adapted their terminals such that the terminals automatically set off said hand-over related re-invite SIP signalling message whenever a pre-defined event occurs, e.g., when the terminal enters the coverage area of another network access point like a WLAN hotspot”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Allen in view of Oberle so that the invite is sent to the third station during the first communication session between the second station and the third station, and wherein the invite comprises a command to replace the first communication session. One would be motivated to do so because such implementation provides some control to the third station, informs the third station of the intentions of the user associated with the second and first station (see Oberle, [0007]: “It is at this point that the other party learns that the requesting party is in motion”), and because Allen clearly suggests such features in paragraph [0068], by teaching, sending an invite “whilst the ongoing session between device “A” and the server remains active” (hence session between the server and Remote party also remains active), and furthermore, because commands are well-known, routine, and conventional when establishing or termination sessions.

DEPENDENT:
As per claim 9, which depends on claim 8, Allen teaches further comprising: transmitting user information to the network device; and transmitting first station information of the first station to associate the first station with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device”; [0018]; [0019]; and [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered… The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 10, which depends on claim 9, Allen further teaches wherein the second station transmits second station information to the network device to associate the second station with the user account (see Allen, [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered…”).
As per claim 11, which depends on claim 8, Allen teaches further comprising: transmitting the second call identification to the network device upon the second communication session being established (see Allen, [0034]: “The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 13, which depends on claim 12, Allen further teaches wherein establishing the first communication session includes: transmitting an invite to the second station for the first communication session to be performed; receiving a response to the invite from the second station, the response including the first call identification to be used for the communication session; and transmitting an acknowledgement to the second station indicating the response was received and the first call identification is acknowledged (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”; and [0039]: “On receipt of the invitation, the device(s) 70 alerts the user to the incoming request, for example by audible, visual and/or vibratory indicators, and offers the user the opportunity to accept or reject the proposed session. If the user accepts the session, then the device 70 responds with an acceptance message to the remote party via the server 30, such as a SIP 200 OK message. After the exchange of ACK messages, the session will be initiated over a first leg from the device 70 to the server 30 and a second leg from the server 30 to the remote party. It will be appreciated that the second leg may comprise a number of legs depending on the network architecture between the server 30 and the remote party. The server 30 substantially seamlessly connects the two legs to enable the exchange of media between the device 70 and the remote party”).
As per claim 14, which depends on claim 12, Allen further teaches wherein establishing the first communication session includes: receiving an invite from the second station for the first communication session to be performed, the invite also being received by the third station based the first station and third station being associated with the first user account (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”).
As per claim 15, which depends on claim 14, Allen further teaches wherein establishing the first communication session includes: generating the first call identification to identify the first communication session; transmitting a response to the invite to the second station, the response including the first call identification to identify the communication session; and receiving an acknowledgement from the second station indicating the response was received and the call identification is acknowledged (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”; and [0039]: “On receipt of the invitation, the device(s) 70 alerts the user to the incoming request, for example by audible, visual and/or vibratory indicators, and offers the user the opportunity to accept or reject the proposed session. If the user accepts the session, then the device 70 responds with an acceptance message to the remote party via the server 30, such as a SIP 200 OK message. After the exchange of ACK messages, the session will be initiated over a first leg from the device 70 to the server 30 and a second leg from the server 30 to the remote party. It will be appreciated that the second leg may comprise a number of legs depending on the network architecture between the server 30 and the remote party. The server 30 substantially seamlessly connects the two legs to enable the exchange of media between the device 70 and the remote party”).
As per claim 16, which depends on claim 12, Allen teaches further comprising: transmitting user information to the network device; and transmitting first station information of the first station to associate the first station with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device”; [0018]; [0019]; and [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered… The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 17, which depends on claim 16, Allen teaches further comprising: at the second station: transmitting second station information of the second station to associate the second station with the first user account (see Allen, [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered…”).
As per claim 18, which depends on claim 12, Allen teaches further comprising: after the communication session has been terminated, receiving a second call identification identifying the second communication session from the network device based on the first station and the third station being associated with the first user account (see Allen, [0060]: “The device switch may be attended or unattended. In an attended device switch, the dialog with device "A" may be put on hold and device "A" may receive one or more NOTIFY messages regarding the status of the referral. Eventually, once the session with device "B" has been confirmed, device "A" may send a SIP BYE message to terminate its participation in the session. In an unattended device switch, the dialog with device "A" may be terminated by the device shortly after making the referral without confirmation that the device swap was successful. This latter approach may lead to problems if there are glitches in the transfer”).
As per claim 19, which depends on claim 17, Allen teaches further comprising: at a fourth station: transmitting fourth station information of the fourth station to the network device to associate the fourth station with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device”; [0018]; [0019]; and [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered… The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 20, which depends on claim 8, Allen further teaches wherein the first communication session and the second communication session are part of an active call and wherein the second communication session is established without terminating the active call (see Allen, [0051]: “As mentioned above, sometimes it is desirable for user engaged in an active session using a first device (e.g., mobile device 70c, etc.) to switch the session or a portion of the session to a different device (e.g., mobile device 70a, personal workstation 70e, etc.). In these situations, it is desirable to make the switch without dropping the active session and without letting the other party to the session know that the switching has taken place. Some call transfer mechanisms in the telephony environment require that the remote party be put on hold for the duration of the transfer operation. This makes the call transfer apparent to the other party and can leave them in a hold state for an unacceptably long period of time”).
As per claim 22, which depends on claim 21, Allen further teaches wherein the transceiver is further configured to transmit the second call identification to the network device upon the second communication session being established (see Allen, [0034]: “The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 23, which depends on claim 21, Allen further teaches wherein the first communication session is a first portion of an active call and the second communication session is a second portion of the active call (see Allen, [0042]: “Because the server 30 is involved in routing messages and establishing sessions on behalf of the devices 70, it is capable of providing additional session functionality during an active session. For example, during the progress of an active session, the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”).
As per claim 24, which depends on claim 21, Allen further teaches wherein establishing the second communication session between the UE and the third station corresponds to the first communication session between the first station and the second station being terminated (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”).
As per claim 25, which depends on claim 21, Allen further teaches wherein the first call identification is transmitted to the network device by the second station upon the first communication session being established (see Allen, [0034]: “The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 26, which depends on claim 21, Allen further teaches wherein the first communication session between the first station and the second station is initiated by an invitation from the second station to the first station, wherein the invitation is only intended for the first station (see Allen, [0015]; [0016]; [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; and [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”).
As per claim 27, which depends on claim 21, Allen further teaches wherein establishing the second communication session between the UE and the second station includes transmitting a first signal to the first station and receiving a second signal from the first station that indicates an acknowledgment of the first signal by the first station (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”; and [0039]: “On receipt of the invitation, the device(s) 70 alerts the user to the incoming request, for example by audible, visual and/or vibratory indicators, and offers the user the opportunity to accept or reject the proposed session. If the user accepts the session, then the device 70 responds with an acceptance message to the remote party via the server 30, such as a SIP 200 OK message. After the exchange of ACK messages, the session will be initiated over a first leg from the device 70 to the server 30 and a second leg from the server 30 to the remote party. It will be appreciated that the second leg may comprise a number of legs depending on the network architecture between the server 30 and the remote party. The server 30 substantially seamlessly connects the two legs to enable the exchange of media between the device 70 and the remote party”).


Conclusion
5.	For the reasons above, claims 8-27 have been rejected and remain pending.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443